DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulhalim (US 2013/0323858 A1).  Abdulhalim teaches an optical displacement sensing system (Figs. 1-8), comprising:
a broadband light source (24) configured to emit an incident light (P0076);
fiber collimators (28, 42), having an input terminal (at 26), a sensing terminal (at 26), the input terminal (at 26) being coupled to the broadband light source (24), and the sensing terminal (at 26) being configured to transmit incident light (30, 32, 36);
an optical sensor (10, 38) on a travelling path of the incident light (30, 32, 36), and configured to receive the incident light (30, 32, 36) (P0077-0078), the optical sensor (10, Fig. 1) comprising:
a substrate (14); and
a waveguide grating (12) with a plurality of grating periods different from each other and disposed on the substrate (14) (P0067, 0080-0081), the waveguide grating (12) being configured to be resonated by the received incident light and to form a reflected light with a resonance wavelength and emitted to the sensing terminal (P0080-0081, 0084-0085);
a displacement platform (40) disposed adjacent to the optical sensor (10, 38) and on the travelling path of the incident light (30, 32, 36), the displacement platform (40) being moved to a plurality of different positions corresponding to a plurality of different grating periods, so that the plurality of different positions correspond to different ones of the resonance wavelength of the plurality of different grating periods (P0077);

wherein the substrate (14) is located on a side away from the fiber collimator (collimator is done at the end close to the analyte layer 22) (see Figs. 1, 2A);
wherein the waveguide grating (12) includes a plurality of first refractive index regions (12) and a plurality of second refractive index region (16/20) alternately disposed thereon (Fig. 1), with the first refractive index regions having a refractive index higher than that of the second refractive index regions (P0068); and
wherein a displacement between the positions is in a micrometer scale (any movement has a “micrometer scale” given no specific definition) (P0077).
The embodiment of Figs. 2A-B do not include the fiber collimator comprising an input terminal, a sensing terminal and an output terminal, the input terminal being coupled to the broadband light source and configured to receive the incident light, and the sensing terminal being configured to transmit the incident light or a polarizer disposed between the optical sensor and the sensing terminal.
The embodiment of Fig. 8 teaches a collimator (52, 54) comprising an input terminal (48, 52), a sensing terminal (60, 52) and an output terminal (end of 52), the input terminal (48, 52) being coupled to the broadband light source (P0099) and configured to receive the incident light (P0099, see ray going from 54 to 52), and the sensing terminal (60) being configured to transmit the incident light (to the detector 62, P0099) so the sensor (58) is disposed adjacent to the sensing terminal (end of 52) and a polarizer (56) disposed between the optical sensor (58) and the sensing terminal (end of 52).

At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the two collimator/splitter embodiment of Fig. 2B to include the 2x1 fiber collimator coupler layout of Fig.8.
The motivation for doing so would have been to reduce cost and alignment problems by reducing the number of collimators needed.
The embodiment of Figs. 2A-B and 8 do not include the plurality of grating periods comprise a maximal grating period and a minimal grating period, a variation from the minimal grating period to the maximal grating period is gradient, wherein the displacement platform is moved based on a reference point which is a position corresponding to the minimal grating period.
The embodiment of Fig. 7 teaches a plurality of grating periods comprise a maximal grating period and a minimal grating period (P0096), a variation from the minimal grating period to the maximal grating period is gradient (each sensor group has a different period – which is considered a “gradient”, P0096).
The three embodiments are analogous art because they are from the same field of endeavor, optical sensing systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Figs. 2B and 8 to include the sensor of Fig. 7 resulting in the displacement platform (40) being moved “based on a 
The motivation for doing so would have been to increasing sensing capabilities by being able to use different functionalization layers to attract different molecules or entities in the analyte (P0096).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abdulhalim as applied to claim 1 above, and further in view of Kunz et al (US 6,249,022 B1).
Abdulhalim teaches the sensing system previously discussed.
Abdulhalim does not teach expressly wherein the waveguide grating comprises a grating structure and a waveguide layer, the grating structure is disposed on the substrate, and the waveguide layer is disposed on the grating structure.
Kunz teaches an optical sensor (Fig. 5) comprising, a waveguide grating (WG, 1.1, 1.2) comprises a grating structure (1.1, 1.2) and a waveguide layer (WG), the grating structure is disposed on the substrate (S), and the waveguide layer (WG) is disposed on the grating structure (C4 L31-35).
 Abdulhalim and Kunz are analogous art because they are from the same field of endeavor, optical sensing systems.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the sensor of Abdulhalim to use one with the substrate, grating and waveguide layers of Kunz.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883